REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the limitations
set forth in independent Claims 1, 15, and 20 are not disclosed nor taught by the prior art. The arguments made by applicant in the remarks dated 02/18/2021 to be persuasive and the amendment filed on 02/18/2021 to overcome the prior art of record. 
This action is in response to the after final filed on 02/18/2021.
The closest prior art of record is Molavi (US 2014/0174112 A1) in view of Aronson (2,480,693).
The following is an examiner's statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not disclose the amendments made on 02/18/2021.  Although Molavi modified supra discloses the most of the structure recited, it fails to teach comprising one or more valves positioned to provide: a first operational condition comprising draining lubricant from the first vaporizer while not draining lubricant from the second vaporizer; and a second operational condition comprising draining lubricant from the second vaporizer while not draining lubricant from the first vaporizer. Therefore, when viewed as a whole and for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims. Further search was conducted, and no prior art was found that renders the claims anticipated or in combination, obvious. 



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William B. Slate on 02/22/2021 and 02/24/2021.
The application has been amended as follows: 
See Appendix A – Examiner’s Amendment. 

Claims 1-9 and 11-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hilliker et al. (3,643,464).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is

organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                     /KIRSTIN U OSWALD/           /LARRY L FURDGE/           Primary Examiner, Art Unit 3763                                                                                                                                                                                                                                                                                       Examiner, Art Unit 3763